Title: To Thomas Jefferson from William Short, 10 March 1803
From: Short, William
To: Jefferson, Thomas


          New York, 10 Mch. 1803. Replying to TJ’s letter of 3 Mch., he asks that TJ bring the bundle of papers relating to Short’s affairs when he returns from Monticello, as he would like to have access to the maps and mortgage papers for his property. With regard to TJ’s offer to repay the money he owes Short in two years, Short states that he was “indifferent” to that subject before he left France, but now that he is in the United States he wants to get his affairs arranged in person. He has made out his account with TJ, which revealed a small error, and the sum owed by TJ as of 1 Jan. 1800 was about $11,700. John Barnes’s accounts do not show that TJ paid any interest in the three years since then. Short will give the same attention to his own affairs now that he formerly gave to public matters. He wants his lands offered for sale by George Jefferson, noting that ten dollars is “equal or nearly” to his expected price, and Gabriel Lilly should now make only year-to-year leases on the property. He refers to his diplomatic service. He understands that Henry Skipwith accepts arbitration in the dispute between them about Short’s finances. He will be traveling from Philadelphia next month and will not be stopping at Washington, but letters addressed to him in New York will always find him.
          
        